MEMORANDUM **
David W. Mariani appeals from the sentence imposed upon revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291. Because Mariani failed to object to his sentence, we review for plain error. See United States v. Garcia, 323 F.3d 1161, 1165 (9th Cir. 2003). We affirm.
Mariani contends that, upon revocation of his supervised release, the district court erred by imposing a sentence “greater than necessary” to address his violations. We disagree.
Because the district court considered factors recommended by Chapter 7 of the Guidelines Manual and because we are convinced that the sentence was not unreasonable, there was no error. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.